Citation Nr: 0507052	
Decision Date: 03/11/05    Archive Date: 03/21/05

DOCKET NO.  01-02 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for a mental disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1963 to 
August 1964.  
 
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 1999 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in February, a statement 
of the case was issued in June 2000, and a letter received in 
June 2000 was accepted as a substantive appeal.  The Board 
therefore has appellate jurisdiction.  See generally 38 
U.S.C.A. § 7105 (West 2002). 

The veteran initially requested a Board hearing, but withdrew 
the request in an August 2004 VA Form 21-4138.  The veteran 
also appealed entitlement to non-service-connected pension, 
but this benefit was granted in a May 2003 VA decision.   
That issue is therefore not in appellate status.


FINDING OF FACT

Mental disability was not manifested during the veteran's 
active duty service or for many years thereafter, nor is 
mental disability otherwise related to such service. 


CONCLUSION OF LAW

Mental disability was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

After reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the December 
1998, March 2001, May 2001, July 2001, and May 2004 RO 
letters and the May 2003 supplemental statement of the case 
have informed the appellant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
Moreover, in the RO letters the appellant was advised of the 
types of evidence VA would assist in obtaining as well as the 
appellant's own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board also notes that the March 2001, May 2001, July 
2001, and May 2004 VCAA letters implicitly notified the 
veteran that he should submit any pertinent evidence in his 
possession.  In this regard, he was repeatedly advised to 
identify any source of evidence and that VA would assist him 
in requesting such evidence.  The Board believes that a 
reasonable inference from such communication was that the 
veteran must also furnish any pertinent evidence he himself 
may have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters. 

In this case, the RO's decision to deny the claim in November 
1999 came before passage of the VCAA in late 2000.  No 
notification could, therefore, have been given prior to the 
RO's decision.  It is arguable that the VCAA notice was not 
timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The Board finds, however, that any defect with respect to the 
timing of the VCAA notice in this case was harmless error for 
the reasons specified below.

After the rating action on appeal was promulgated, the RO did 
provide notice to the claimant in the March 2001 RO letter 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his or her possession that 
pertains to the claim.  The veteran submitted new evidence, 
while his claim was on appeal, indicating he understood his 
rights to produce evidence.  Under these circumstances, the 
Board finds that all notification and development action 
needed to render a fair decision on this claim have been 
accomplished and that adjudication of the claim, without 
directing or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record includes service medical records, 
private medical records, and VA medical records.  The 
appellant was afforded a VA examination pursuant to 38 C.F.R. 
§ 3.159(c)(4).  The Board notes that an etiology opinion has 
not been provided, however, since there is no evidence that a 
disability existed in service nor for many years after, the 
Board concludes that the record as it stands includes 
sufficient competent evidence to decide the claim without an 
etiology opinion.  38 C.F.R. § 3.159(c)(4).   The RO 
requested medical records from the medical personnel that the 
veteran indicated on VA Forms 21-4142, who treated him for 
mental illness.  All records obtained have been made part of 
the file.  Under these circumstances of this particular case, 
no further action is necessary to assist the appellant with 
these issues.

Criteria and Analysis

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
psychoses, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service medical records revealed that the veteran was given a 
psychiatric consultation in August 1964 with regard to a 
specific incident involving misconduct.  The examiner noted 
that he didn't "find evidence of a psychosis or neurosis."  
The examiner also noted "no evidence of other indiscretions 
or antisocial behavior other than the incident currently 
under investigation."  The examiner did not find any mental 
illness.  During active duty service the veteran was given 
two medical examinations.  In November 1963 the veteran was 
found to be psychiatrically normal and no defects were noted.  
In the August 1964 Report of Medical Examination prior to 
discharge the veteran was found to be psychiatrically normal 
without any defects or disabilities noted.  This August 1964 
report was after his psychiatric consultation.   

The veteran submitted some medical records in May 2001.  
Included was a medical certificate from Antonio L. Villanueva 
diagnosing the veteran with a "mental disorder" and 
certifying that he has been treated for various periods from 
September 1963 to November 2000.  A March 2001 letter from a 
medical officer at Jose B. Lingrad Memorial Regional Hospital 
diagnosed the veteran with paranoid schizophrenia.  Records 
from November 1999 indicated the veteran suffered a cerebral 
hemorrhage.  A May 2001 clinical case summary from Mariveles 
Mental Ward was received in June 2001.  The case summary 
reflected the veteran's paranoid schizophrenia that runs a 
chronic course.  The examiner explained that the disorder has 
a poor prognosis and "is characterized by deterioration from 
the previous level of functioning with remission and 
exacerbation of symptoms of hallucination and delusions."  
The summary indicated that the veteran was taking 
Trifluoperazine, Biperiden, and Chlorpromazine and needed to 
report to a psychiatrist every month.

The veteran also received a VA mental health examination in 
February 2003.  During the examination the veteran assumed a 
sort of catatonic posturing of waxy flexibility.  The veteran 
was uncommunicative and uncooperative.  The veteran stared 
blankly at the floor and the examiner was unable to elicit 
verbal responses.  The veteran would only close his eyes and 
breath heavily.  At the examination the examiner diagnosed 
the veteran with chronic schizophrenia.  The examiner 
assigned the veteran a Global Assessment Functioning (GAF) 
score of 30 and noted an inability to function in almost all 
areas.    

The RO obtained a June 2001 certification from the Philippine 
Professional Regulation Commission in Manila that Antonio L. 
Villanueva is not recorded as one who is authorized to 
practice medicine in the Philippines.  The RO informed the 
veteran in the May 2003 supplemental statement of the case 
that Antonio L. Villanueva's medical records would not be 
given any probative weight since he is not authorized to 
practice medicine according to the Professional Regulation 
Commission.      

The veteran clearly has a current chronic mental health 
disability.  He was diagnosed by both a VA examiner and 
Philippine mental ward of having paranoid schizophrenia.  
However, there is no evidence of a relationship to service.  
In service the veteran was not diagnosed with any mental 
disability.  The veteran was specifically examined for any 
mental problems in his August 1964 psychiatric consultation 
and the examiner found no disability.  The August 1964 
examination after the psychiatric consultation found him 
psychiatrically normal.  The first medical record of a mental 
illness in the file is in 2001, almost forty years after 
service.  The Board notes that Antonio L. Villanueva reported 
treatment in 1963.  However, since he is not licensed to 
practice medicine, the Board does not find that he is 
competent to furnish any medical diagnosis or medical 
opinions.  The veteran had no mental disability or symptoms 
in service or for many years later, and there is otherwise no 
competent evidence suggesting a causal relationship between 
his current disability and service.  Consequently, service 
connection is not warranted.    

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.  


ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


